DETAILED ACTION

Claims 1, 3-6 and 8 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mizutani (U.S. 2015/0058432 A1, hereinafter “Mizutani”).

	As to claim 1, Mizutani discloses a control system, which controls a manufacturing device or a production facility (Figure 1), comprising: 
 	a first control device connected to a network in which data is updated at every predetermined cycle , and a second control device connected to the network and time-synchronized with the first control device (para. [0045]; discloses “FIG. 1 shows an example of a configuration of a communication system including three information processing devices (information processing devices A, B and C). The information processing devices may be any kind of computers. The information processing devices are connected to one another via a first communication line” This information processing device are equivalent to the control device ); 
 	wherein the first control device transmits, at every predetermined cycle, first data used for controlling the manufacturing device or the production facility, using a first communication band among communication bands possessed by the network (para. [0047]; discloses first communication unit of the information processing device A communicates with another device via the first communication line in every predetermined cycle); and
 	 the second control device transmits second data used for setting and managing the manufacturing device or the production facility, using a second communication band other than the first communication band among the communication bands possessed by the network (para. [0048]; discloses “The second communication unit transmits/receives data to/from the slave unit via the second communication line in a time period shorter than the cycle T1 (in the example of FIG. 1, a processing time period T2 (T2&lt;T1)). After preceding data is received via the first communication line, the update unit updates data with the slave unit via the second communication line before arrival of subsequent data corresponding to the next cycle.”), wherein the first control device cyclically transmits the first data using the first communication band, and transmits the second data using a part of the second communication band (para.[0021]; discloses “The information processing device includes a master unit connected to a first communication line, and at least one slave unit connected to the master unit via a second communication line. The master unit includes: a first communication unit for transmitting/receiving data to/from another device via the first communication line in every predetermined cycle; a second communication unit for transmitting/receiving data to/from the slave unit via the second communication line in a time period shorter than the cycle; “), and the second control device transmits the second data using a communication band other than the part of the second communication band. (Figure 1, and para. [0048]-[0049]; discloses Information processing device B includes master unit that transmits data to slave units using a second communication line that is separate from the second communication line used by the information processing device A ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Kornek-Percin et al. (U.S. 2018/0287666 A1, hereinafter “Kornek”).

 	As to claim 3,  Mizutani discloses the control system according to claim 1, however Mizutani does not explicitly disclose the system wherein the second control device further transmits third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network.  
 	In an analogous art, Kornek disclose the system wherein the second control device further transmits third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network (para. [0022]; discloses “at least one of the PLC elements has at least two different data interfaces. At least two or each group of identical data interfaces that is provided for reciprocal communication has an assigned separate, different or segregated data channel, in particular frequency band, in the transmission arrangement for the purpose of transmitting the data via the electrical wiring system. As such, the electrical wiring system can carry at least two parallel, virtual data channels, each of the data channels being associated with a group of identical data interfaces. “ and para. [0033]; discloses “at least two data channels, in particular frequency bands, for the respective segregated transmission of data within the subsection are provided. As explained above, multiple virtual mutually independent data channels or networks are thus realisable within the subsection or else on a single physical line.”).  


 	As to claim 5, Mizutani discloses the control system according to claim 1, however Mizatuni does not disclose the system wherein further comprising a third control device connected to the network and time- synchronized with the first control device and the second control device, wherein the third control device transmits third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network .  
 	In an analogous art, Kornek discloses the system wherein further comprising a third control device connected to the network and time- synchronized with the first control device and the second control device, wherein the third control device transmits third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network.  (para. [0022]; discloses “at least one of the PLC elements has at least two different data interfaces. At least two or each group of identical data interfaces that is provided for reciprocal communication has an assigned separate, different or segregated data channel, in particular frequency band, in the transmission arrangement for the purpose of transmitting the data via the electrical wiring system. As such, the electrical wiring system can carry at least two parallel, virtual data channels, each of the data channels being associated with a group of identical data interfaces. “ and para. [0033]; discloses “at least two data channels, in particular frequency bands, for the respective segregated transmission of data within the subsection are provided. As explained above, multiple virtual mutually independent data channels or networks are thus realisable within the subsection or else on a single physical line.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani by allowing another PLC to use specific frequency band that is disparate and independent of other channels to transmit a different type of data as taught by Korneck in order to help safeguard the reliability and integrity of the data transmitted through these channels.

 	As to claim 6, Mizutani discloses a communication method in a control system which controls a manufacturing device or a production facility, wherein the control system comprises: 
 	a first control device connected to a network in which data is updated at every predetermined cycle, and a second control device connected to the network and time-synchronized with the first control device (para. [0045]; discloses “FIG. 1 shows an example of a configuration of a communication system including three information processing devices (information processing devices A, B and C). The information processing devices may be any kind of computers. The information processing devices are connected to one another via a first communication line” This information processing device are equivalent to the control device );  
 	the communication method comprises: a step in which the first control device transmits, at every predetermined cycle, first data used for controlling the manufacturing device or the production facility, using a first communication band among communication bands possessed by the network (para. [0047]; discloses first communication unit of the information processing device A communicates with another device via the first communication line in every predetermined cycle); 
 	a step in which the second control device transmits second data used for setting and managing the manufacturing device or the production facility (para. [0048]; discloses “The second communication unit transmits/receives data to/from the slave unit via the second communication line in a time period shorter than the cycle T1 (in the example of FIG. 1, a processing time period T2 (T2&lt;T1)). After preceding data is received via the first communication line, the update unit updates data with the slave unit via the second communication line before arrival of subsequent data corresponding to the next cycle.”), using a second communication band other than the first communication band among the communication bands possessed by the network (Figure 1, and para. [0048]-[0049]; discloses Information processing device B includes master unit that transmits data to slave units using a second communication line that is separate from the second communication line used by the information processing device A );
 	However, Mizutani does not explicitly disclose the method wherein - 8 -Customer No.: 31561 Docket No.: 095863-US-540-PCT

 	In an analogous art, Korneck discloses the method wherein - 8 -Customer No.: 31561 Docket No.: 095863-US-540-PCTApplication No.: TBAa step in which the second control device transmits third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network (para. [0022]; discloses “at least one of the PLC elements has at least two different data interfaces. At least two or each group of identical data interfaces that is provided for reciprocal communication has an assigned separate, different or segregated data channel, in particular frequency band, in the transmission arrangement for the purpose of transmitting the data via the electrical wiring system. As such, the electrical wiring system can carry at least two parallel, virtual data channels, each of the data channels being associated with a group of identical data interfaces. “ and para. [0033]; discloses “at least two data channels, in particular frequency bands, for the respective segregated transmission of data within the subsection are provided. As explained above, multiple virtual mutually independent data channels or networks are thus realisable within the subsection or else on a single physical line.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani by allowing a PLC to use specific frequency band that is disparate and independent of other channels to transmit a 

 	As to claim 8, Mizutani discloses the communication method according to claim 6, however Mizutani  does not explicitly discloses wherein the control system further comprises a third control device connected to the network and time-synchronized with the first control device and the second control device, and the communication method further comprises a step in which the third control device transmits the third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network.
 	In an analogous art, Kornek discloses wherein the control system further comprises a third control device connected to the network and time-synchronized with the first control device and the second control device, and the communication method further comprises a step in which the third control device transmits the third data using a communication band that is not set in either the first communication band or the second communication band among the communication bands possessed by the network.
(para. [0022]; discloses “at least one of the PLC elements has at least two different data interfaces. At least two or each group of identical data interfaces that is provided for reciprocal communication has an assigned separate, different or segregated data channel, in particular frequency band, in the transmission arrangement for the purpose of transmitting the data via the electrical wiring system. As such, the electrical wiring system can carry at least two parallel, virtual data channels, each of the data channels being associated with a group of identical data interfaces. “ and para. [0033]; discloses “at least two data channels, in particular frequency bands, for the respective segregated transmission of data within the subsection are provided. As explained above, multiple virtual mutually independent data channels or networks are thus realisable within the subsection or else on a single physical line.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani by allowing another PLC to use specific frequency band that is disparate and independent of other channels to transmit a different type of data as taught by Korneck in order to help safeguard the reliability and integrity of the data transmitted through these channels.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Gordon et al. (U.S. 9819733 B2, hereinafter “Gordon”).

 	As to claim 4, Mizutani discloses the control system according to claim 1, however the system wherein the second -7-Customer No.: 31561 Docket No.: 095863-US-540-PCTApplication No.: TBAcontrol device divides the second data into data sizes corresponding to the communication bands available at every cycle, and then assigns the divided data to a plurality of cycles.  
 	In an analogous art, Gordon discloses the system wherein the second -7-Customer No.: 31561 Docket No.: 095863-US-540-PCTApplication No.: TBAcontrol device divides the second data into data sizes corresponding to the communication bands available at every cycle, and then assigns the divided data to a plurality of cycles.  (column 19, 29-38; discloses system wherein “server 1910, through distribution component 1920, for example, can partition state information in a plurality of portions and deliver the plurality of portions to respective servers with service layer 1810. Collection components in each of the respective servers can receive a portion of the state information and thus the state information can be retained in multiple servers; one of the respective collection components can integrate, and thus recover, the partitioned state information.” and column 23, lines 32-40; discloses “It should be appreciated that if access network latency is employed as a performance criteria that regulates peer-to-peer exchange of a resource, a performance metric associated with such performance criteria and that is relevant to resource exchange regulation is the ratio amongst network latency and time scale of control process. Thus, at various stages of a control process, an HMI (e.g., 1824.sub.2) can fluctuate between exchange-allowed and exchange-disallowed conditions based on value of the foregoing ratio.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani by dividing data from a server to be to be sent to other servers during a certain period of time as taught by Gordon in order to help regulate peer-to-peer exchange of a resource.(see Gordon, column 23, 33-40)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Cline et al., (U.S. Patent 7,969985 B1, hereinafter “Cline”), discloses a method provides for scheduling upstream packet transmission slots for each node in the 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOE CHACKO/Primary Examiner, Art Unit 2456